DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Solomon (Reg. No. 64869) on 02/17/2021.The application has been amended as follows: 

1.  (Currently Amended) A transmission rate control method, comprising:
receiving, by a secondary base station, a second user equipment (UE) aggregate maximum bit rate (UE-AMBR) and a bearer type of the secondary base station from a master base station, wherein the second UE-AMBR is determined according to a UE-AMBR received from a core-network; and
controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station; and wherein:
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises controlling, over an uplink by the secondary base station, an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE based on the second UE-AMBR; and
when the bearer type of the secondary base station comprises a secondary cell group bearer and a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises controlling, over an uplink by the secondary base station, uplink transmission rates that are of the secondary cell group bearer and the split bearer anchored on the secondary base station and that are between the secondary base station and the UE based on the second UE-AMBR.

2.  (Original) The method according to claim 1, wherein when the bearer type of the secondary base station comprises only a secondary cell group bearer, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises:
controlling, by the secondary base station, a transmission rate between the secondary base station and a UE based on the second UE-AMBR.

3.  (Original) The method according to claim 1, wherein when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base 
over a downlink, based on the second UE-AMBR, controlling, by the secondary base station, a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and a UE; and 
controlling, by the secondary base station, a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

4.  (Cancelled) 

5.  (Original) The method according to claim 1, wherein when the bearer type of the secondary base station comprises a secondary cell group bearer and a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises:
over a downlink, based on the second UE-AMBR, controlling, by the secondary base station, downlink transmission rates that are of the secondary cell group bearer and the split bearer anchored on the secondary base station and that are between the secondary base station and a UE; and 
controlling a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

Cancelled) 

7.  (Currently Amended) A transmission rate control method, comprising:
obtaining, by a master base station, a user equipment (UE) aggregate maximum bit rate (UE-AMBR);
determining, by the master base station, a bearer type of a secondary base station; 
determining, based on the UE-AMBR, a second UE-AMBR used for the secondary base station, wherein the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station; and
sending, by the master base station, the second UE-AMBR and the bearer type of the secondary base station to the secondary base station, wherein:
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises over an uplink, the second UE-AMBR is used by the secondary base station to control an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE; and
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises over an uplink, the second UE-AMBR is used by the secondary base station to control an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE.

8.  (Original) The method according to claim 7, wherein when the bearer type of the secondary base station comprises only a secondary cell group bearer, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises:
the second UE-AMBR is used by the secondary base station to control a transmission rate between the secondary base station and a UE based on the second UE-AMBR.

9.  (Original) The method according to claim 7, wherein when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises:
over a downlink, the second UE-AMBR is used by the secondary base station to control a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and a UE; and 
the second UE-AMBR is used by the secondary base station to control a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

Cancelled) 

11.  (Original) The method according to claim 7, wherein when the bearer type of the secondary base station comprises a secondary cell group bearer and a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises:
over a downlink, the second UE-AMBR is used by the secondary base station to control downlink transmission rates that are of the secondary cell group bearer and the split bearer anchored on the secondary base station and that are between the secondary base station and a UE; and 
the second UE-AMBR is used by the secondary base station to control a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

12.  (Cancelled) 

13.  (Currently Amended) A communications apparatus, comprising: 
at least one processor; and 
a memory, wherein the memory is configured to store instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct a secondary base station to perform the following  operations:

controlling a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station, and wherein:
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises controlling, over an uplink, an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE based on the second UE-AMBR; and
when the bearer type of the secondary base station comprises a secondary cell group bearer and a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises controlling, over an uplink, uplink transmission rates that are of the secondary cell group bearer and the split bearer anchored on the secondary base station and that are between the secondary base station and the UE based on the second UE-AMBR.

14.  (Original) The apparatus according to claim 13, wherein when the bearer type 
controlling a transmission rate between the secondary base station and a UE based on the second UE-AMBR.

15.  (Original) The apparatus according to claim 13, wherein when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the controlling a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises:
controlling a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and a UE; and 
controlling, by the secondary base station, a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

16.  (Cancelled) 

17.  (Original) The apparatus according to claim 13, wherein when the bearer type of the secondary base station comprises a secondary cell group bearer and a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises: 

controlling a downlink transmission rate that is of the split bearer anchored on the secondary base station and that is between the master base station and the UE.

18.  (Cancelled) 

19.  (Currently Amended) A communication apparatus, comprising: 
at least one processor; and 
a memory, wherein the memory is configured to store instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct a secondary base station to perform the following operations:
obtaining a user equipment (UE) aggregate maximum bit rate (UE-AMBR);
determining a bearer type of a secondary base station; 
determining, based on the UE-AMBR, a second UE-AMBR used for the secondary base station, wherein the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station; and
sending the second UE-AMBR and the bearer type of the secondary base station to the secondary base station, wherein:
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises over an uplink, the second UE-AMBR is used by the secondary base station to control an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE; and
when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the second UE-AMBR is used by the secondary base station to control a terminal transmission rate based on the bearer type of the secondary base station comprises over an uplink, the second UE-AMBR is used by the secondary base station to control an uplink transmission rate that is of the split bearer anchored on the secondary base station and that is between the secondary base station and the UE.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station; and wherein: when the bearer type of the secondary base station comprises only a split bearer anchored on the secondary base station, the controlling, by the secondary base station, a terminal transmission rate based on the second UE-AMBR and the bearer type of the secondary base station comprises controlling, over an uplink by the secondary base station, an uplink .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Examiner, Art Unit 2468